ORDER
PER CURIAM.
Missouri Highway and Transportation Commission (hereinafter, “MHTC”), the Exceptor in the underlying action, appeals from the judgment entered in the Circuit Court of St. Louis County in favor of Monarch Chesterfield Levee District on its reassessment and or assessment of benefits for property owned by MHTC.
We have reviewed the briefs of the parties and the record on appeal. We find that trial court’s judgment has substantial *19evidence to support it, it is not against the weight of the evidence, nor does it erroneously declare or apply the law. Webcon Group, Inc. v. S.M. Properties, L.P., 1 S.W.3d 538, 541 (Mo.App. E.D.1999); Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976); Rule 73.01(c). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).